Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-21 are currently pending in the application.

Response to Amendment
The applicant amended independent claims 1 and 8 to include features “the visual entity includes an additional object that is scaled in size similar to the augmented reality content and displayed with the augmented reality content”.
The applicant amended independent claims 1 and 8 to include features similar to “the first visual entity includes a first additional object that is scaled in size similar to the first augmented reality content and displayed with the first augmented reality content” and “the second visual entity includes a second additional object that is scaled in size similar to the second augmented reality content and displayed with the second augmented reality content”.

Interview Summary
The Examiner initiated a telephone interview with Mr. Joseph F. Key (Reg. No.  44,827), the representative of the applicant on February 22, 2021 to amend the independent claims to include the feature “the visual entity includes a scale indicator” to 
Mr. Key agreed to amend the independent claims 1, 8 and 16 and canceled claim 7 and authorized an examiner’s amendment to proceed the application to allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the interview and an email from Mr. Key on February 23, 2021 to amend the claims in the following:

1.  (Currently Amended)  A non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing system to at least:
receive an image;
identify a physical location associated with a display management entity within the image using a marker;
retrieve content display parameters associated with the display management entity;
identify augmented reality content to display; and
display the augmented reality content at the physical location associated with the marker and display a visual entity between the marker and the augmented reality content using the display parameters associated with the display management entity, wherein the visual entity includes a structure on which the augmented reality content is displayed and the visual entity includes a scale indicator that includes an additional object that is scaled in size similar to the augmented reality content and displayed with the augmented reality content.



3.	  (Original)  The non-transitory computer-readable storage medium of claim 1, wherein the display parameters include an orientation parameter and the instructions that are configured to cause the computing system to display the augmented reality content include instructions that are configured to cause the computing system to orient the augmented reality content based on the orientation parameter.

4.  (Original)  	The non-transitory computer-readable storage medium of claim 1, wherein the display parameters include an offset parameter and wherein the instructions that are configured to cause the computing system to display the augmented reality content include instructions that are configured to cause the computing system to position the augmented reality content based on the offset parameter.

5.	  (Original)  The non-transitory computer-readable storage medium of claim 1, wherein the instructions stored thereon are further configured to cause the computing system to:
identify additional augmented reality content to be displayed in association with the display management entity; and
after displaying the augmented reality content, switch to displaying the additional augmented reality content at the physical location using the display parameters associated with the display management entity.

6.	  (Original)  The non-transitory computer-readable storage medium of claim 5, wherein the instructions configured to cause the computing system to switch to displaying the additional augmented reality content at the physical location include instructions configured to cause the computing system to:
determine a scaling factor for the additional augmented reality content using the display parameters associated with the display management entity; and
scale the additional augmented reality content based on the scaling factor determined for the additional augmented reality content.

7.  (Cancelled).

8.  (Currently Amended)  A method comprising:
associating a display management entity with a physical location in a physical space using a marker;
determining a display parameter for the display management entity; 
storing the display parameter; and
determining augmented reality content to display at the physical location associated with the marker and determining a visual entity to display between the marker and the augmented reality content using the display parameter, wherein the visual entity includes a structure on which the augmented reality content is displayed and the visual entity includes a scale indicator that includes an additional object that is scaled in size similar to the augmented reality content and displayed with the augmented reality content.

9.	  (Previously Presented)  The method of claim 8, wherein the physical location is identified within the physical space using a physical entity, wherein the physical entity is the marker.

10.	  (Original)  The method of claim 9, wherein determining the location in the physical space associated with the display management entity comprises:
determining a location of a computing device;
capturing an image of the physical entity with the computing device;
determining the location of the physical entity based on the location of the computing device and the image of the physical entity; and
associating a location in the physical space with the display management entity based on the determined location of the physical entity.

11.  (Original)  	The method of claim 8, wherein the physical location is associated with a location coordinate within the physical space.

12.  (Original)  	The method of claim 8, wherein the display parameter includes a size parameter and the determining a display parameter for the display management entity includes:
identifying an available volume of space at the physical location; and
determining the size parameter based on the available volume of space.

13.	  (Previously Presented)  The method of claim 8, wherein the display parameter includes a size parameter and the determining a display parameter for the display management entity includes:
determining a number of users expected to simultaneously view the augmented reality content displayed at the physical location; and
determining the size parameter based on the number of users.

14.  (Original)  The method of claim 8, further comprising:
generating a user interface to control the display parameter for the display management entity, the user interface including a visual representation of the display parameter; and
displaying the user interface overlaid on an image of the physical space.

15.  (Original)  The method of claim 14, further comprising:
receiving a user input to adjust the display parameter;
updating the visual representation of the display parameter based on the user input; and
displaying the user interface including the updated visual representation overlaid on an image of the physical space.

16.  (Currently Amended)  A system comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the system to:
associate a first display management entity with a first physical location in a physical space using a first marker;
store first display parameters for the first display management entity;
associate a second display management entity with a second physical location in the physical space using a second marker;
store second display parameters for the second display management entity;
display first augmented reality content at the first location associated with the first marker and display a first visual entity between the first marker and the first augmented reality content using the first display parameters, wherein the first visual entity includes a first structure on which the first augmented reality content is displayed and the first visual entity includes a first scale indicator that includes a first additional object that is scaled in size similar to the first augmented reality content and displayed with the first augmented reality content; and
display second augmented reality content at the second location associated with the second marker and display a second visual entity between the second marker and the second augmented reality content using the second display parameters, wherein the second visual entity includes a second structure on which the second augmented reality content is displayed and the second visual entity includes a second scale indicator that includes a second additional object that is scaled in size similar to the second augmented reality content and displayed with the second augmented reality content.

17.  (Original)  	The system of claim 16, wherein the first augmented reality content and the second augmented reality content are generated from a same content.

18.  (Original)  	The system of claim 16, wherein the first augmented reality content and the second augmented reality content are generated from different content.

19.	  (Previously Presented)  The system of claim 18, wherein the instructions further cause the system to:
receive a user input;
responsive to the user input:
display the first augmented reality content at the second location associated with the second marker using the second display parameters; and
display third augmented reality content at the first location associated with the first marker using the first display parameters.

20.	  (Previously Presented)  The system of claim 16, wherein the instructions further cause the system to:
receive a user input;
responsive to the user input:
apply a transformation to the first display parameters; and
display the first augmented reality content at the first location associated with the first marker using the transformed first display parameters.

21.	  (Previously Presented)  The system of claim 20, wherein the instructions further cause the system to:
responsive to the user input:
apply the transformation to the second display parameters; and
display the second augmented reality content at the second location associated with the second marker using the transformed second display parameters.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed and claim 7 is canceled.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-6 and 8-21.

Independent Claims 1 and 8 are distinguished from over Hofmann et al. (2015/0070347; same as WO2013023706; IDS) in view of Ryan et al. (2018/0049622) and further in view of Antonyuk et al. (2013/0215148) and Lee et al. (2014/0002498) because the combination of all limitations in each independent claim, particularly the limitations similar to: “the visual entity includes a scale indicator that includes an additional object that is scaled in size similar to the augmented reality content and displayed with the augmented reality content” as recited in claims 1 and 8.

Claims 2-6 are directly or indirectly dependent from claim 1 and they are allowed.

Claims 9-15 are directly or indirectly dependent from claim 8 and they are allowed.

Independent Claim 16 is distinguished from over Hofmann et al. (2015/0070347; same as WO2013023706; IDS) in view of Ryan et al. (2018/0049622) and further in view of Antonyuk et al. (2013/0215148) and Lee et al. (2014/0002498) because the combination of all limitations in each independent claim, particularly the limitations similar to: “the first visual entity includes a first scale indicator that includes a first additional object that is scaled in size similar to the first augmented reality content and displayed with the first augmented reality content” and 
“the second visual entity includes a second scale indicator that includes a second additional object that is scaled in size similar to the second augmented reality content and displayed with the second augmented reality content” as recited in claim 16.

Claims 17-21 are directly or indirectly dependent from claim 16 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611